—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 8, 1995 (People v Gettes, 215 AD2d 499), affirming a judgment of the County Court, Nassau County, rendered May 13, 1993.
Ordered that the application is denied.
*328The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Friedmann, Krausman and Florio, JJ., concur.